Citation Nr: 1339944	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sacral radiculopathy of the left lower extremity, to include as due to service-connected lumbosacral strain disability.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  In February 2013, the Veteran was scheduled for a video conference hearing before a Veterans Law Judge; however, he did not report for the hearing.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

As noted above, the Veteran was scheduled to appear before a Veterans Law Judge at a February 2013 video conference hearing.  Notice of the place and time of that hearing was sent to the Veteran in December 2012.  Unfortunately, VA sent the letter to the wrong address despite having received prior notice from the Veteran that his address had changed.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO in accordance with the usual procedures.  The Veteran should be notified of the time and place to report for the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


